Case 1:16-cr-10343-ADB Document 1064-4 Filed 12/18/19 Page 1 of 11




           Exhibit 4
                             Case 1:16-cr-10343-ADB Document 1064-4 Filed 12/18/19 Page 2 of 11
                  Research



                  Original Investigation

                  Association of Industry Payments to Physicians With
                  the Prescribing of Brand-name Statins in Massachusetts
                  James S. Yeh, MD, MPH; Jessica M. Franklin, PhD; Jerry Avorn, MD; Joan Landon, MPH;
                  Aaron S. Kesselheim, MD, JD, MPH


                                                                                                                                     Editorial and Editor's Note
                      IMPORTANCE Pharmaceutical industry payments to physicians may affect prescribing                               Related articles
                      practices and increase costs if more expensive medications are prescribed.

                      OBJECTIVE Determine the association between industry payments to physicians and the
                      prescribing of brand-name as compared with generic statins for lowering cholesterol.

                      DESIGN, SETTING, AND PARTICIPANTS Cross-sectional linkage of the Part D Medicare
                      prescriptions claims data with the Massachusetts physicians payment database including all
                      licensed Massachusetts physicians who wrote prescriptions for statins paid for under the
                      Medicare drug benefit in 2011.

                      MAIN OUTCOMES AND MEASURES The exposure variable was a physician’s industry payments
                      as listed in the Massachusetts database. The outcome was the physician’s rate of prescribing
                      brand-name statins. We used linear regression to analyze the association between the
                      intensity of physicians’ industry relationships (as measured by total payments) and their
                      prescribing practices, as well as the effects of specific types of payments.

                      RESULTS Among the 2444 Massachusetts physicians in the Medicare prescribing database in
                      2011, 899 (36.8%) received industry payments. The most frequent payment was for
                      company-sponsored meals (n = 639 [71.1%]). Statins accounted for 1 559 003 prescription                    Author Affiliations: Program On
                      claims; 356 807 (22.8%) were for brand-name drugs. For physicians with no industry                         Regulation, Therapeutics, and Law
                      payments listed, the median brand-name statin prescribing rate was 17.8% (95% CI,                          (PORTAL), Division of
                                                                                                                                 Pharmacoepidemiology and
                      17.2%-18.4%). For every $1000 in total payments received, the brand-name statin prescribing                Pharmacoeconomics, Department of
                      rate increased by 0.1% (95% CI, 0.06%-0.13%; P < .001). Payments for educational training                  Medicine, Brigham and Women’s
                      were associated with a 4.8% increase in the rate of brand-name prescribing (P = .004); other               Hospital and Harvard Medical School,
                      forms of payments were not.                                                                                Boston, Massachusetts.
                                                                                                                                 Corresponding Author: James S. Yeh,
                                                                                                                                 MD, MPH, Program on Regulation,
                      CONCLUSIONS AND RELEVANCE Industry payments to physicians are associated with higher                       Therapeutics, and Law (PORTAL),
                      rates of prescribing brand-name statins. As the United States seeks to reign in the costs of               Division of Pharmacoepidemiology
                      prescription drugs and make them less expensive for patients, our findings are concerning.                 and Pharmacoeconomics,
                                                                                                                                 Department of Medicine, Brigham and
                                                                                                                                 Women’s Hospital and Harvard
                      JAMA Intern Med. doi:10.1001/jamainternmed.2016.1709                                                       Medical School, 1620 Tremont St,
                      Published online May 9, 2016.                                                                              Suite 3030, Boston, MA 02120
                                                                                                                                 (jsyeh@partners.org).




                  I
                      n the United States, many physicians have financial rela-              calls for transparency, as well as increased regulation. 4
                      tionships with pharmaceutical manufacturers.1-3 These                  Some states, such as Massachusetts, Vermont, Minnesota,
                      relationships include the receipt of industry-sponsored                and West Virginia, have implemented programs that require
                  meals, subsidies for continuing medical education, fees for                physicians to disclose their financial relationships with
                  consulting and participation on speaking bureaus, grants,                  pharmaceutical manufacturers.5-7 Most recently, the Afford-
                  and payments for education and training. Payments by phar-                 able Care Act established the federal Open Payments data-
                  maceutical manufacturers to physicians outside the research                base, which in late 2013 started collecting pharmaceutical
                  context may be problematic, because they can be perceived                  manufacturer payments to physicians and publicly posting
                  as conflicts of interest that could interfere with physicians’             them.8
                  responsibilities to their patients.                                            The regulation of physicians’ financial relationships
                       Concerns about the financial relationships between                    with industry and the importance of transparency about
                  physicians and the pharmaceutical industry have led to                     these relationships are controversial. 9-14 A key concern

                  jamainternalmedicine.com                                                          (Reprinted) JAMA Internal Medicine Published online May 9, 2016     E1

                                                      Copyright 2016 American Medical Association. All rights reserved.


Downloaded From: http://archinte.jamanetwork.com/ by a Harvard University User on 05/09/2016
                          Case 1:16-cr-10343-ADB Document 1064-4 Filed 12/18/19 Page 3 of 11
               Research Original Investigation                               Industry Payments to Physicians and the Prescribing of Brand-name Statins in Massachusetts



               about industry payments to physicians is the potential for
               increased prescribing of brand-name drugs instead of lower-                   Key Points
               cost generic drugs that are equally safe and effective or non–
                                                                                             Question What is the association between pharmaceutical
               drug-based therapies. Some evidence suggests that the                         industry payments to physicians and their prescribing of
               financial relationships between industry and physicians may                   brand-name statins to lower cholesterol instead of less expensive
               lead to substandard prescribing practices,15-19 but some phy-                 but equally effective generics?
               sicians and policymakers remain unconvinced.20,21 One rea-
                                                                                             Findings This cross-sectional study used 2011 data from a
               son is that previous studies15,16,18,19 have used small samples               Massachusetts database of industry payments to physicians and a
               or self-reports in surveys. Data are now available from large                 Medicare prescribing database, and found that physicians with no
               physician payment databases; studies using such databases                     industry payments had a median prescribing rate for brand-name
               may provide further insight.22 For example, Massachusetts                     statins of 17.8%. For every $1000 in industry payments received,
               requires pharmaceutical companies to collect and report to                    this prescribing rate increased by 0.1%.
               the state payments of more than $50 to physicians.23 Using                    Meaning Industry payments to physicians were associated with
               Massachusetts’ data on physician payments and federal data                    higher rates of prescribing brand-name statins.
               on prescriptions for Medicare beneficiaries, we evaluated
               the association between industry payments to physicians
               and the prescribing of brand-name statins.
                                                                                         tional gifts, bona fide services, educational training (pay-
                                                                                         ments received by covered recipients in conjunction with edu-
                                                                                         cation and training), continuing medical education, charitable
               Methods                                                                   donations, marketing studies, and other. The database in-
               Data Sources                                                              cluded identifiable physician information including name, NPI
               This cross-sectional study was approved by the Brigham and                number, and practice address. Using these common identifi-
               Women's Hospital internal review board committee. It                      ers, we linked the 2 databases.
               involved 2 large databases containing data for January 1 to
               December 31, 2011. The first was Medicare Part D prescription             Statin Prescription Drug Claims
               claims data prepared by the Centers for Medicare and Medic-               We focused on statins for 2 reasons. First, these drugs are pre-
               aid Services (CMS). These data were made publicly available               scribed frequently. Second, although some statins are avail-
               after a Freedom of Information Act request by the news orga-              able as generics, others are brand-name only and extensively
               nization ProPublica.24 This database includes all physicians              promoted by their manufacturers. We included these statins
               who had at least 50 prescription drug claims (including                   or statin-containing products: niacin, extended-release and
               refills) covered by Medicare Part D. To protect patient pri-              lovastatin (Advicor); lovastatin, extended-release (Altoprev);
               vacy, we did not include physicians who prescribed drugs to               amlodipine-atorvastatin (Caduet); rosuvastatin (Crestor); si-
               10 or fewer Medicare beneficiaries during 2011. The claims                tagliptin-simvastatin (Juvisync); fluvastatin (Lescol); fluvas-
               database included the prescribing physician’s name, National              tatin, extended-release (Lescol XL); atorvastatin (Lipitor); ezeti-
               Prescriber Identification (NPI) number, and practice address.             mibe-atorvastatin (Liptruzet); pitavastatin (Livalo); lovastatin
               ProPublica assigned each medication, including brand-name                 (Mevacor); pravastatin (Pravachol); niacin, extended-release
               and generic identity, a drug identification number. Claims                and simvastatin (Simcor); ezetimibe-simvastatin (Vytorin); and
               counts including refills were available for each of the drugs,            simvastatin (Zocor). During the study period, rosuvastatin and
               with generic and brand-name versions reported separately. A               atorvastatin were available as brand-name only except for the
               specific prescription associated with a particular physician              last month of 2011, when a generic version of atorvastatin be-
               was included in the database only if there were 50 or more                came available.
               claims for that drug associated with that physician. For
               example, if a physician prescribed drug X 60 times (including             Statistical Analysis
               refills) but drug Y 40 times, only the drug X prescription                The exposure variable was a physician’s financial payments
               claims would be associated with that physician’s informa-                 from pharmaceutical companies as listed in the Massachu-
               tion. Thus, any statins for which there were fewer than 50                setts payment database. The outcome was the physician’s
               claims were not counted in the physician’s brand-name per-                rates of prescribing brand-name statins. The brand-name pre-
               centage calculation. The Medicare Part D data set reflected               scribing rate was calculated as the percentage of all brand-
               only prescriptions that were filled. Data was analysed in                 name statins claim counts divided by the total claims counts
               March of 2015.                                                            for all brand-name and generic statins. A claim is the physi-
                    The second data source was the Massachusetts physician               cian’s prescription filled by the pharmacy, which is then sub-
               open payment database, compiled by the Massachusetts De-                  mitted to and paid by the insurer. We used linear regression
               partment of Health.23 Derived from pharmaceutical manufac-                models to analyze the association between the intensity of
               turer reports, this database included payment information of              physician-industry relationships (as determined by the
               $50 or more in value to physicians during the study period. The           amount of industry payments) and prescribing of brand-name
               database aggregates the payment types to each physician into              statins. We performed sensitivity analyses to check for non-
               8 categories (defined in the state law): food, grants or educa-           linearity of this relationship by including a squared term of

        E2     JAMA Internal Medicine Published online May 9, 2016 (Reprinted)                                                               jamainternalmedicine.com

                                                    Copyright 2016 American Medical Association. All rights reserved.


Downloaded From: http://archinte.jamanetwork.com/ by a Harvard University User on 05/09/2016
                                Case 1:16-cr-10343-ADB Document 1064-4 Filed 12/18/19 Page 4 of 11
                  Industry Payments to Physicians and the Prescribing of Brand-name Statins in Massachusetts                                             Original Investigation Research




                  Table 1. Characteristics of Industry Payments to Physicians in                      Table 2. Claims for Brand-name and Generic Statins in 2011a
                  Massachusetts With Statin Prescriptions in the Medicare Database, 2011
                                                                                                          Type of Drug                                                     Claims, No.
                      Categories of Payment Defined by                  Type of Industry Payment,         Brand-name drug
                      Massachusetts Law23                               No. (% Total)a
                        Food                                            639 (71.1)                          Lipitor                                                          268 630

                        Grants/education gifts                          458 (50.9)                          Crestor                                                            84 380

                        Bona fide services  b
                                                                        236 (26.3)                          Lescol                                                                  1368

                        Educational training    c
                                                                          95 (10.6)                         Vytorin                                                                 881

                        Other   d
                                                                          32 (3.6)                          Lescol XL                                                               743

                        CME                                                3 (0.3)                          Caduet                                                                   85

                        Marketing studies e
                                                                        NA                                Total brand-name                                                   356 087

                        Charitable donations                            NA                                Generic drug
                                                                                                            Simvastatin                                                    1 028 325
                  Abbreviation: CME, continuing medical education; NA, not applicable.
                  a
                                                                                                            Pravastatin                                                      115 910
                      Total n = 899, from a total of 2444 physicians with associated statin
                      prescriptions covered by Medicare in our study sample.                                Lovastatin                                                         59 339
                  b
                      An arrangement for services including, but not limited to, research,                  Atorvastatin                                                            242
                      participation on advisory boards, collaboration with 501(c)(3) organizations        Total generic                                                    1 203 816
                      dedicated to the promotion of health and the prevention of disease, and
                                                                                                      a
                      presentations at pharmaceutical or medical device manufacturing                     Claims include original fills and refills. Total brand-name and generic
                      company-sponsored medical education and training.                                   claims = 1 559 903.
                  c
                      Payments received by covered recipients in conjunction with education and
                      training.
                  d                                                                                   $67-$160); to consulting and speaking bureaus $3001 (IQR,
                      Includes other nonexempt payments greater than $50 in value not classified in
                      the other categories of payment.                                                $579-$11 750); and to educational training, $345 (IQR, $99-
                  e
                      Payments in conjunction with research other than genuine research.              $1015).

                                                                                                      Distribution of Claims for Brand-name and Generic Statins
                  payments received in the model and by reestimating the lin-                         Brand-name and generic statins accounted for 1 559 003 pre-
                  ear model using various cutoffs of total payments received.                         scription claims, with 22.8% (n = 356 087) for brand-name
                  Adding a squared term for payments to the model allows for                          drugs (Table 2). Atorvastatin (n = 268 630) accounted for 75.4%
                  the possibility of a curvilinear relationship between payment                       of the dispensed brand-name-only drugs. Simvastatin
                  and prescribing. A large coefficient on the squared term may                        (n = 1 028 325) was the most frequently prescribed generic
                  be evidence of nonlinearity.                                                        statin, accounting for 85.4% of the dispensed drugs available
                      We sought to determine whether specific types of indus-                         as generics.
                  try payments to physicians were associated with their prefer-
                  ences for prescribing either brand-name or generic statins. We                      Financial Relationships and Brand-name Statin Prescribing
                  used a linear regression model that included binary indica-                         Physicians in the CMS database with eligible statin claims
                  tors of receiving each payment type to determine the relation-                      but who were not listed in the Massachusetts open payment
                  ship between the types of physician-industry relationships and                      database as receiving industry payments had a mean brand-
                  the extent of physicians’ brand-name prescribing. We exam-                          name statin prescribing rate of 17.8% (95% CI, 17.2%-18.4%),
                  ined the most prevalent types of industry relationships in the                      which was about the same as the comparable rate for all phy-
                  Massachusetts database: food, bona fide services, grants, and                       sicians listed in the Massachusetts database 17.8% (95% CI,
                  educational training.                                                               17.3%-18.3%). Among physicians with industry payments
                                                                                                      reported in the Massachusetts database, every $1000 in total
                                                                                                      payments received was associated with a 0.1% increase in
                                                                                                      the rate of brand-name statin drug prescribing (95% CI,
                  Results                                                                             0.06%-0.13%; P < .001) (Figure 1A). The overall relationship
                  From 363 653 physicians in the Medicare Part D prescription                         was linear, as demonstrated by the sensitivity analysis that
                  claims database, we identified 9628 with a business address                         included a squared term for total payments (Figure 1B). The
                  in Massachusetts, of whom 2444 had associated statin pre-                           small proportion of physicians with higher payments pri-
                  scriptions covered by Medicare. More than one-third of                              marily drove the linear relationship. When the analysis was
                  these physicians (n=899 [36.8%]) had financial relationships                        restricted to physicians with total payments of $2000 or
                  with pharmaceutical manufacturers disclosed in 2011                                 less, a linear relationship was no longer found (Figure 2).
                  (Table 1). The most frequent payment was for company-
                  sponsored meals (71.1%), followed by grants (50.9%), bona                           Types of Payments and Brand-name Prescribing
                  fide services, (26.3%), and educational training (10.6%). The                       Among physicians who received industry payments, pay-
                  median total financial payment was $260 (interquartile                              ments for educational training were associated with an aver-
                  range [IQR], $100-$1188). Median value of payments attrib-                          age 4.8% increase in brand-name prescribing compared with
                  uted to meals was $187 (IQR, $87-$403); to grants $100 (IQR,                        no receipt of educational training (95% CI, 1.55-7.95; P = .004),

                  jamainternalmedicine.com                                                                       (Reprinted) JAMA Internal Medicine Published online May 9, 2016           E3

                                                             Copyright 2016 American Medical Association. All rights reserved.


Downloaded From: http://archinte.jamanetwork.com/ by a Harvard University User on 05/09/2016
                                                                                                Case 1:16-cr-10343-ADB Document 1064-4 Filed 12/18/19 Page 5 of 11
               Research Original Investigation                                                                                                                  Industry Payments to Physicians and the Prescribing of Brand-name Statins in Massachusetts




               Figure 1. Effect of Industry Payments on Brand-name Statin Prescribing

                               A Association of industry payments to physicians and percentage of brand-name statin prescribing

                                                                              100
                     Brand-Name Statin Prescribing Rate, %




                                                                                               80


                                                                                               60


                                                                                               40


                                                                                               20


                                                                                               0
                                                                                                        0             100                    200                   300                    400              500
                                                                                                                                                                                                           5
                                                                                                                                          Total Payments (in $1000s)

                                                                                                                                                                                                                     Each circle represents one physician.
                                B                                                          Sensitivity
                                                                                           Sen
                                                                                           Sensit
                                                                                               sitivi ty analysis
                                                                                                  ivity  analys
                                                                                                         ana lysis    relationship
                                                                                                                is of rel
                                                                                                                      relati
                                                                                                                         ations
                                                                                                                             onship between
                                                                                                                                hip be
                                                                                                                                    betwe
                                                                                                                                      tween industry
                                                                                                                                         en ind
                                                                                                                                            indust
                                                                                                                                               ustry  payments
                                                                                                                                                   ry pay
                                                                                                                                                      paymen
                                                                                                                                                         ments    physicians
                                                                                                                                                            ts to phy
                                                                                                                                                                  physic
                                                                                                                                                                     sician
                                                                                                                                                                        ianss and
                                                                                                                                                                              and                                    The solid black line is the estimated
                                                                                           percentage of brand-name statin prescribing
                                                                                                                                                                                                                     linear association between payment
                                                                              100
                                                                                                                                                                                                                     and brand name statin prescribing
                     Brand-Name Statin Prescribing Rate, %




                                                                                                                                                                                                                     percentage and the dashed lines
                                                                                               80                                                                                                                    represent the 95% confidence
                                                                                                                                                                                                                     bounds around the estimated
                                                                                               60                                                                                                                    associations. A, Association of
                                                                                                                                                                                                                     industry payments to physicians and
                                                                                                                                                                                                                     percentage of brand-name statin
                                                                                               40                                                                                                                    prescribing. B, Sensitivity analysis of
                                                                                                                                                                                                                     relationship between industry
                                                                                               20                                                                                                                    payments to physicians and
                                                                                                                                                                                                                     percentage of brand-name statin
                                                                                                                                                                                                                     prescribing using squared terms. The
                                                                                               0
                                                                                                                                                                                                                     solid orange line is the estimated
                                                                                                        0             100                    200                   300                    400              500
                                                                                                                                                                                                           5         association when including both
                                                                                                                                          Total Payments (in $1000s)                                                 linear and squared terms in the
                                                                                                                                                                                                                     model.


               Figure 2. Association of Financial Payments and Brand-name Statin Prescribing Among Physicians
               Receiving $2000 or Less in Total Payment

                                                                                               100
                                                        Brand-Name Stain Prescribing Rate, %




                                                                                                80


                                                                                                60


                                                                                                40

                                                                                                                                                                                                                     Each circle represents one physician.
                                                                                                20                                                                                                                   The solid black line is the estimated
                                                                                                                                                                                                                     linear association between payment
                                                                                                    0                                                                                                                and brand name statin prescribing
                                                                                                                                                                                                                     percentage and the dashed lines
                                                                                                            0                0.5                       1.0                          1.5              2.0             represent the 95% confidence
                                                                                                                                         Total Payments (in $1000s)                                                  bounds around the estimated
                                                                                                                                                                                                                     associations.

               but the other payment types such as food, consulting and                                                                                                        generic options with similar effectiveness. For most patients
               speaking bureau, and grants were not (Table 3).                                                                                                                 diagnosed as having hypercholesterolemia, statins are inter-
                                                                                                                                                                               changeable. Given the large cost differences between generic
                                                                                                                                                                               and brand-name statins (2- to 4-fold higher average whole-
                                                                                                                                                                               sale price for brand-name statins) the financial effects on
               Discussion                                                                                                                                                      patients and the health care system are likely to be substan-
               We found an association between industry payments to phy-                                                                                                       tial. A recent study showed that initiation of generic statins
               sicians and the prescribing of brand-name statins, a fre-                                                                                                       was associated with improved cardiovascular outcomes
               quently prescribed class of medications with many low-cost                                                                                                      among patients owing to better patient adherence.25

        E4     JAMA Internal Medicine Published online May 9, 2016 (Reprinted)                                                                                                                                                  jamainternalmedicine.com

                                                                                                                               Copyright 2016 American Medical Association. All rights reserved.


Downloaded From: http://archinte.jamanetwork.com/ by a Harvard University User on 05/09/2016
                              Case 1:16-cr-10343-ADB Document 1064-4 Filed 12/18/19 Page 6 of 11
                  Industry Payments to Physicians and the Prescribing of Brand-name Statins in Massachusetts                                       Original Investigation Research



                                                                                                       pharmaceuticals were also those who were more open to
                  Table 3. Financial Payment Types and Their Association
                  With Brand-name Prescribing Rates for Statins                                        receiving industry funding for meals, conferences, or other
                                                                                                       purposes. Alternatively, high prescribers of brand-name
                                              Increase in Brand-name Prescribing, %
                   Variable                   (95% CI)                                  P Value        drugs may have been sought after by pharmaceutical compa-
                     Food                     −1.1 (−2.56 to 0.42)                      .16            nies to promote their products through various marketing
                     Bona fide services       −0.6 (−2.79 to 1.60)                      .59            activities, such as participation in speakers’ bureaus. Manu-
                     Grants/educational         0.6 (−0.99 to 2.28)                     .44            facturers purchase prescribing data for individual physicians
                     gifts                                                                             from IMS Health and other vendors and use such information
                     Educational training       4.8 (1.55 to 7.97)                      .004           to guide their marketing efforts. Because the Medicare Part D
                                                                                                       prescription database includes only insurance claims for pre-
                       We also found a threshold effect in the association be-                         scriptions that were filled, our analysis may have underesti-
                  tween industry payments to physicians and brand-name pre-                            mated the extent of brand-name prescribing. Research sug-
                  scribing; when the analysis was limited to physicians who re-                        gests that prescriptions for brand-name prescriptions are less
                  ceived $2000 or less in total payments in 2011 the association                       likely to be filled than prescriptions for generics, owing to
                  was no longer significant. This result is consistent with the pre-                   their higher cost.26,27
                  sumption that larger industry payments to physicians are more                            Our findings are also limited by the accuracy of reporting
                  likely to influence physicians’ prescribing behavior. In addi-                       of industry payments in the Massachusetts; there is no pro-
                  tion, our findings were likely diluted because we included all                       cess to ensure the completeness and accuracy of reports. For
                  industry payments, not just those from manufacturers of stat-                        example, companies may choose to report certain payments
                  ins or directed to statin-relevant activities. Thus, it is pos-                      to physicians as bona fide services, a catch-all payment cat-
                  sible that the effect on prescribing that we found is stronger                       egory that might cover payments for marketing-related con-
                  among physicians with close ties to particular companies.                            sulting, participating in speakers bureaus, and research. In
                       Open payment databases, such as the one in Massachu-                            addition, payments for education might be reported under
                  setts, promote transparency with respect to industry pay-                            several payment categories, such as grants/educational gifts,
                  ments that can potentially bias physician behavior. Our analy-                       and educational training. We were unable to determine the
                  sis suggests that certain payment types may be more of a cause                       frequency of misattribution of the payment category or
                  for concern than others. Of the various forms of payments re-                        underreporting of payments. Nor were we able to control for
                  ceived by physicians, those for educational training support                         certain physician characteristics not found in either database
                  were associated with higher rates of brand-name prescribing.                         (eg, practice characteristics, level of experience) that may
                  Some have argued that such payments are essentially market-                          have an impact on prescribing patterns. We could not deter-
                  ing payments and should be disclosed or banned. Since the                            mine which physicians received payments from a specific
                  public release of the Open Payments database in 2014, phar-                          company and analyze their prescribing of that company’s
                  maceutical companies no longer have to report to Massachu-                           products.
                  setts the payments that were disclosed to the federal govern-
                  ment, unless required reporting by Massachusetts was not
                  covered by Open Payments. Despite the promise of state and
                                                                                                       Conclusions
                  federal payment databases and their intent to promote trans-
                  parency, it is not yet known how widely such databases are                           As the United States seeks to rein in the costs of prescription
                  being used by patients or whether physician prescribing be-                          drugs and make them less expensive for patients, our find-
                  haviors have changed.                                                                ings are a cause for concern. We found that pharmaceutical in-
                       Our cross-sectional study has notable limitations. We                           dustry payments to physicians were associated with higher
                  could detect an association only between brand-name pre-                             rates of prescribing brand-name statins. On average, a $1000
                  scribing and financial relationships. It is possible that the                        increase in total payments was associated with a 0.1% in-
                  physicians who more frequently prescribed brand-name                                 crease in the percentage of brand-name prescriptions.


                  ARTICLE INFORMATION                                     Obtained funding: Avorn, Kesselheim.                   3. Campbell EG, Rao SR, DesRoches CM, et al.
                  Accepted for Publication: March 7, 2016.                Administrative, technical, or material support: Yeh,   Physician professionalism and changes in
                                                                          Avorn.                                                 physician-industry relationships from 2004 to
                  Published Online: May 9, 2016.                          Study supervision: Franklin, Avorn, Kesselheim.        2009. Arch Intern Med. 2010;170(20):1820-1826.
                  doi:10.1001/jamainternmed.2016.1709.
                                                                          Conflict of Interest Disclosures: None reported.       4. Agrawal S, Brennan N, Budetti P. The Sunshine
                  Author Contributions: Dr Yeh had full access to all                                                            Act—effects on physicians. N Engl J Med. 2013;368
                  of the data in the study and takes responsibility for   REFERENCES                                             (22):2054-2057.
                  the integrity of the data and the accuracy of the
                  data analysis.                                          1. Campbell EG. Doctors and drug                       5. Chimonas S, Rozario NM, Rothman DJ. Show us
                  Study concept and design: Yeh, Kesselheim.              companies—scrutinizing influential relationships.      the money: lessons in transparency from state
                  Acquisition, analysis, or interpretation of data: All   N Engl J Med. 2007;357(18):1796-1797.                  pharmaceutical marketing disclosure laws. Health
                  authors.                                                2. Austad KE, Avorn J, Franklin JM, Kowal MK,          Serv Res. 2010;45(1):98-114.
                  Drafting of the manuscript: Yeh.                        Campbell EG, Kesselheim AS. Changing interactions      6. Ross JS, Lackner JE, Lurie P, Gross CP, Wolfe S,
                  Critical revision of the manuscript for important       between physician trainees and the pharmaceutical      Krumholz HM. Pharmaceutical company payments
                  intellectual content: All authors.                      industry: a national survey. J Gen Intern Med. 2013;   to physicians: early experiences with disclosure
                  Statistical analysis: Yeh, Franklin, Avorn, Landon.     28(8):1064-1071.


                  jamainternalmedicine.com                                                                     (Reprinted) JAMA Internal Medicine Published online May 9, 2016         E5

                                                           Copyright 2016 American Medical Association. All rights reserved.


Downloaded From: http://archinte.jamanetwork.com/ by a Harvard University User on 05/09/2016
                            Case 1:16-cr-10343-ADB Document 1064-4 Filed 12/18/19 Page 7 of 11
               Research Original Investigation                                      Industry Payments to Physicians and the Prescribing of Brand-name Statins in Massachusetts



               laws in Vermont and Minnesota. JAMA. 2007;297         14. Carlat D. Exploring the link between industry       22. Engelberg J, Parsons CA, Tefft N. Financial
               (11):1216-1223.                                       payments to doctors and prescribing habits. BMJ.        Conflicts of Interest in Medicine. http://papers.ssrn
               7. Grande D. Limiting the influence of                2014;349:g6651.                                         .com/sol3/papers.cfm?abstract_id=2297094.
               pharmaceutical industry gifts on physicians:          15. Bowman MA, Pearle DL. Changes in drug               Accessed December 29, 2015 2014.
               self-regulation or government intervention? J Gen     prescribing patterns related to commercial              23. Pharmaceutical Code of Conduct. http://www
               Intern Med. 2010;25(1):79-83.                         company funding of continuing medical education.        .mass.gov/eohhs/gov/departments/dph/programs
               8. Kirschner NM, Sulmasy LS, Kesselheim AS.           J Contin Educ Health Prof. 1988;8(1):13-20.             /hcq/healthcare-quality/pharm-code-of-conduct/.
               Health policy basics: the Physician Payment           16. Orlowski JP, Wateska L. The effects of              Accessed December 29, 2015.
               Sunshine Act and the Open Payments program.           pharmaceutical firm enticements on physician            24. Propublica. Propublica Prescriber Checkup
               Ann Intern Med. 2014;161(7):519-521.                  prescribing patterns. There’s no such thing as a free   Methodology. https://www.propublica.org/article
               9. Pharma Pushes CMS for Transparency on              lunch. Chest. 1992;102(1):270-273.                      /how-we-analyzed-medicares-drug-data-long
               Sunshine Database. Again. 2014; http://blogs.wsj      17. Lieb K, Scheurich A. Contact between doctors        -methodology. Accessed February 17, 2016.
               .com/pharmalot/2014/09/24/pharma-pushes-cms           and the pharmaceutical industry, their perceptions,     25. Gagne JJ, Choudhry NK, Kesselheim AS, et al.
               -for-transparency-on-sunshine-database-again/.        and the effects on prescribing habits. PLoS One.        Comparative effectiveness of generic and
               Accessed December 9, 2015.                            2014;9(10):e110130.                                     brand-name statins on patient outcomes: a cohort
               10. Ratain MJ. Forecasting unanticipated              18. Wazana A. Physicians and the pharmaceutical         study. Ann Intern Med. 2014;161(6):400-407.
               consequences of “The Sunshine Act”: mostly            industry: is a gift ever just a gift? JAMA. 2000;283    26. Shrank WH, Hoang T, Ettner SL, et al. The
               cloudy. J Clin Oncol. 2014;32(22):2293-2295.          (3):373-380.                                            implications of choice: prescribing generic or
               11. Amid the Sunshine, Controversy Lingers: The       19. King M, Essick C, Bearman P, Ross JS. Medical       preferred pharmaceuticals improves medication
               Release of CMS's “Open Payments” System. 2014;        school gift restriction policies and physician          adherence for chronic conditions. Arch Intern Med.
               http://www.forbes.com/sites/insider/2014/10/01        prescribing of newly marketed psychotropic              2006;166(3):332-337.
               /amid-the-sunshine-controversy-lingers-the-release    medications: difference-in-differences analysis. BMJ.   27. Green JB, Ross JS, Jackevicius CA, Shah ND,
               -of-cmss-open-payments-system/. Accessed              2013;346:f264.                                          Krumholz HM. When choosing statin therapy: the
               December 29, 2015.                                    20. Harrington RA, Califf RM. There is a role for       case for generics. JAMA Intern Med. 2013;173(3):
               12. Wilson M. Is transparency really a panacea? J R   industry-sponsored education in cardiology.             229-232.
               Soc Med. 2014;107(6):216-217.                         Circulation. 2010;121(20):2221-2227.
               13. Pham-Kanter G. Act II of the Sunshine Act. PLoS   21. Rosenbaum L. Beyond moral outrage—weighing
               Med. 2014;11(11):e1001754.                            the trade-offs of COI regulation. N Engl J Med.
                                                                     2015;372(21):2064-2068.




        E6     JAMA Internal Medicine Published online May 9, 2016 (Reprinted)                                                                         jamainternalmedicine.com

                                                          Copyright 2016 American Medical Association. All rights reserved.


Downloaded From: http://archinte.jamanetwork.com/ by a Harvard University User on 05/09/2016
                          Case 1:16-cr-10343-ADB Document 1064-4 Filed 12/18/19 Page 8 of 11
                                                                                                                                                      Opinion




                     EDITORIAL




                  Promise and Peril for Generic Drugs
                  Joshua M. Sharfstein, MD; Jeremy Greene, MD, PhD


                  Generic drugs now make up more than 88% of all prescrip-                    Slowly but surely, the perception of generic drugs may be
                  tions filled in pharmacies in the United States and have pro-          coming closer to reality. This issue of JAMA Internal Medicine
                  vided nearly $1.7 trillion in health care savings in the past          includes a Research Letter by Kesselheim and colleagues8 find-
                  decade. 1 Yet tensions still persist between brand-name                ing that from 2009 to 2015, the percentage of physicians who
                                                     drugs and generics. Fifty           believe that generics may be less effective than brand-name
                                                     years ago, pharmaceutical           drugs has decreased by half, to roughly 1 in 10. Also in this is-
                  Editor's Note                      companies hurled the word           sue, Patel et al9 found that a simple modification to an elec-
                                                     generic as an insult—a refer-       tronic health record, which required an active check to dis-
                  Related articles                   ence to often unauthorized          pense as written, increased the rate of generic prescribing to
                                                     copies made by small manu-          more than 95%.
                  facturers with questionable assurances of product utility.                  Yet the studies in this issue also show how the battle
                  Yet the growth of this new industry was already under way,             between generics and brand-name drugs continues in differ-
                  spurred on by waves of patent expirations, Congressional               ent forms. Over time, brand-name firms have developed a
                  inquiries, and increasing interests of purchasers in less              number of strategies for perpetuating brand-based monopo-
                  expensive versions of essential medications.2(pp1-136)                 lies after their initial patent-based monopolies expire. The
                       A critical inflection point in the growth curve of the ge-        most direct strategy is using marketing contacts to undermine
                  neric drug industry came with the development of bioequiva-            confidence in generic equivalence. Kesselheim and colleagues
                  lence standards by the US Food and Drug Administration (FDA).          report that those physicians whose most recent source of
                  These standards required not only that the generic formula-            information about generic alternatives was a pharmaceutical
                  tion contain the active ingredient but also that this ingredient       representative are most likely to have doubts about their
                  be as available to the human body as the reference drug. In            safety and effectiveness.8 Yeh and colleagues10 find an asso-
                  1984, the Hatch-Waxman Act included bioequivalence as part             ciation between receipt of payments from pharmaceutical
                  of a unified pathway for generic drug approval and set the foun-       companies, particularly educational payments, and the
                  dation for the modern generic industry.                                largely unnecessary prescribing of brand-name statin drugs.
                       Since the passage of the Hatch-Waxman Act, generic medi-          This finding is particularly notable because several aspects of
                  cations have assumed a central role in the delivery of high-           this study, including the fact that payments could not be tied
                  quality, low-cost health care. Laws that once prohibited ge-           to particular drugs, would tend to obscure an association.
                  neric substitution have been reversed and now permit or                     Johansen and Richardson11 assess the effect of a different
                  mandate substitution at the pharmacy for generic alterna-              brand-name strategy: releasing new, patent-protected “me-
                  tives to brands. Millions of consumers rely on generics to be          too” drugs as the original drug goes off patent. Many physi-
                  able to afford essential medical treatments. And a robust se-          cians prescribe these medications at great cost to the patient
                  ries of studies have countered lingering myths about the safety        and health care system even when there is little to no differ-
                  and effectiveness of generic drugs.3,4                                 ence from generic alternatives. Johansen and Richardson mea-
                       Yet the path from a new law to a new industry has hardly          sure the net increase in health care costs of me-too drugs in
                  been smooth. In the late 1980s, a generic drug scandal at the          hundreds of billions of dollars each year.
                  FDA involving bribery and favoritism led to years of Congres-               This new evidence of the continuing conflict between
                  sional inquiry into FDA oversight, prison terms for FDA offi-          brand-name and generic drugs has several immediate policy
                  cials, and the resignation of the FDA Commissioner. While do-          implications. First, payers and clinical organizations inter-
                  mestic regulation of the generic industry has stabilized, the          ested in improving the value of health care should take addi-
                  global expansion of the pharmaceutical industry has led to in-         tional steps to improve physician and patient understanding
                  creased concerns about the quality of drugs manufactured               of generic drugs. This requires more than merely limiting
                  overseas.5 In recent years, the major generic manufacturer Ran-        opportunities for inaccurate and misleading communications
                  baxy has been found to have substandard quality control                on generic substitution from pharmaceutical representatives,
                  mechanisms for a broad range of products,6 and the FDA’s lead-         as some academic centers have already begun to do. Rather,
                  ership has recently written about “challenges associated with          the articles in this issue underscore the importance of affir-
                  the quality of generic drugs coming out of some facilities in          matively teaching clinicians and patients about the history
                  India.”7 Nonetheless, the abundance of evidence signals that           and structure of the generic industry, the meaning of bio-
                  such stories are the exception and not the rule in the highly          equivalence standards, and the current availability of generic
                  regulated generic marketplace.                                         drugs. Physicians and other prescribers should understand,

                  jamainternalmedicine.com                                                     (Reprinted) JAMA Internal Medicine Published online May 9, 2016   E1

                                                    Copyright 2016 American Medical Association. All rights reserved.


Downloaded From: http://archinte.jamanetwork.com/ by a Harvard University User on 05/09/2016
                           Case 1:16-cr-10343-ADB Document 1064-4 Filed 12/18/19 Page 9 of 11
               Opinion Editorial



               for example, that patients are more likely to take a generic                    generic industry than initially appreciated. From a policy per-
               medication that they can afford compared with a me-too                          spective, the low price of generics is the industry’s raison
               medication that offers no additional benefit.                                   d’être; this enormous value basis helped move the industry
                   Second, the FDA and the generic drug industry should                        from the fringes of the medical world to the center of care.
               recognize the continued importance of high standards of bio-                    Threatening this position are examples of companies collud-
               equivalence and good manufacturing practice. The recently                       ing with brand manufacturers as part of “pay for delay”
               passed Generic Drug User Fee Act substantially expands the                      schemes12; opaque pricing that may undermine the value of
               resources available to the agency. The main purpose of the                      generics for consumers13; and, most recently, the emergence
               boost is to allow the agency to make progress on a backlog                      of a business model predicated on extraordinary price
               that exceeds several thousand pending applications and that                     increases for generic drugs that have only 1 manufacturer.14
               has frustrated both Congress and industry. These resources                      Such behavior by a handful of companies may play into old
               should also help to accelerate review of priority drugs for                     stereotypes of companies with substandard products seeking
               generic approval, such as those linked to the threat of short-                  a quick return and has already led some to call for lowering
               ages. Over time, the FDA should invest in developing new                        the standards for generic drugs or a broad expansion of phar-
               methodologies in the fields of pharmacoepidemiology and                         maceutical compounding in order to bring competition back
               biopharmaceutics to further address concerns of therapeutic                     more readily. Such moves could damage the credibility of the
               equivalence. For its part, the generic industry should commit                   entire industry.
               to keeping up with quality improvements and must see                                The studies in this issue show great progress—but also great
               investing in modernizing facilities as an insurance policy                      risks—for the generic drug industry in the United States. The
               against a loss of faith in their products.                                      industry must rise to these challenges to maintain its critical
                   Third, the recent visibility of sudden and dramatic price                   role for the health care system, for our economy, and most im-
               hikes for old medications may pose more of a threat to the                      portantly, for our patients.


               ARTICLE INFORMATION                                 brand-name antiepileptic medications. Epilepsy         system–wide redesign of default options within the
               Author Affiliations: Department of Health Policy    Behav. 2015;52(pt A):14-18.                            electronic health record [published online May 9,
               and Management, Johns Hopkins Bloomberg             4. Kesselheim AS, Misono AS, Lee JL, et al. Clinical   2016]. JAMA Intern Med. doi:10.1001/jamainternmed
               School of Public Health, Baltimore, Maryland        equivalence of generic and brand-name drugs used       .2016.1691.
               (Sharfstein); Department of Medicine, Johns         in cardiovascular disease: a systematic review and     10. Yeh JS, Franklin JM, Avorn J, Landon J,
               Hopkins University School of Medicine, Baltimore,   meta-analysis. JAMA. 2008;300(21):2514-2526.           Kesselheim AS. Association of industry payments to
               Maryland (Greene); Department of the History of     5. Carr T. Are generic drugs like Apotex medication    physicians with the prescribing of brand-name
               Medicine, Johns Hopkins University School of        made in India safe: FDA sanctions against some         statins in Massachusetts [published online May 9,
               Medicine, Baltimore, Maryland (Greene).             Indian drug plants raise concerns about the US         2016]. JAMA Intern Med. doi:10.1001
               Corresponding Author: Joshua M. Sharfstein, MD,     generic-drug supply. Consum Rep. April 25, 2014.       /jamainternmed.2016.1709.
               Johns Hopkins Bloomberg School of Public Health,    http://www.consumerreports.org/cro/news/2014           11. Johansen ME, Richardson C. Estimation of
               615 N Wolfe St, W1033D, Baltimore, MD 21205         /04/are-generic-drugs-made-in-india-safe/index         potential savings through therapeutic substitution
               (joshua.sharfstein@jhu.edu).                        .htm. Accessed February 13, 2016.                      [published online May 9, 2016]. JAMA Intern Med.
               Published Online: May 9, 2016.                      6. Eban K. Dirty medicine. Fortune. May 15, 2013.      doi:10.1001/jamainternmed.2016.1704.
               doi:10.1001/jamainternmed.2016.1720.                http://fortune.com/2013/05/15/dirty-medicine/.         12. Community Catalyst, US PIRG. Top twenty
               Conflict of Interest Disclosures: Dr Sharfstein     Accessed April 3, 2016.                                pay-for-delay drugs: how drug industry payoffs
               served as Principal Deputy Commissioner of the US   7. Sklamberg H, Schnedar C. From New Jersey to         delay generics, inflate prices, and hurt consumers.
               Food and Drug Administration from March 2009 to     New Delhi, a global focus on quality. FDA Voice.       July 2013. http://www.communitycatalyst.org/doc
               January 2011. No other disclosures are reported.    March 24, 2015. http://blogs.fda.gov/fdavoice          -store/publications/top-20-pay-for-delay-drugs
                                                                   /index.php/2015/03/from-new-jersey-to-new              .pdf. Accessed February 13, 2016.

               REFERENCES                                          -delhi-a-global-focus-on-quality/. Accessed            13. Thomas K. New online tools offer path to lower
                                                                   February 13, 2016.                                     drug prices. New York Times. February 9, 2016.
               1. Generic Pharmaceutical Association. Generic                                                             http://www.nytimes.com/2016/02/10/business
               Drug Savings in the US—Seventh Annual Edition:      8. Kesselheim AS, Gagne JJ, Eddings W, et al.
                                                                   Prevalence and predictors of generic drug              /taming-drug-prices-by-pulling-back-the-curtain
               2015. November 2015. http://www.gphaonline.org                                                             -online.html?_r=0. Accessed April 3, 2016.
               /media/wysiwyg/PDF/GPhA_Savings_Report_2015         skepticism among physicians: results of a national
               .pdf. Accessed February 7, 2016.                    survey [published online May 9, 2016]. JAMA Intern     14. Greene JA, Anderson G, Sharfstein JM. Role of
                                                                   Med. doi:10.1001/jamainternmed.2016.1688.              the FDA in affordability of off-patent
               2. Greene J. Generic: The Unbranding of American                                                           pharmaceuticals. JAMA. 2016;315(5):461-462.
               Medicine. Baltimore, MD: Johns Hopkins University   9. Patel MS, Day SC, Halpern SD, et al. Generic
               Press; 2014.                                        medication prescription rates after health

               3. Gagne JJ, Kesselheim AS, Choudhry NK, et al.
               Comparative effectiveness of generic versus




        E2     JAMA Internal Medicine Published online May 9, 2016 (Reprinted)                                                                     jamainternalmedicine.com

                                                         Copyright 2016 American Medical Association. All rights reserved.


Downloaded From: http://archinte.jamanetwork.com/ by a Harvard University User on 05/09/2016
                          Case 1:16-cr-10343-ADB Document 1064-4 Filed 12/18/19 Page 10 of 11
               Letters



               key to assessing the value of the care we deliver. It’s high time               Corresponding Author: Timothy C. Fagan, MD, FACP, Department of Internal
               we made measuring PROMs a systematic part of how we                             Medicine, University of Arizona, 9510 Calle Buena Vista, Tucson, AZ 85704
                                                                                               (tcfaganmd@gmail.com).
               deliver health care in the United States.
                                                                                               Conflict of Interest Disclosures: Dr Fagan has served as a consultant to Merck,
                                                                                               Syntex and TAP Pharmaceuticals but not for the past 10 years and has been on
               David Enze Wang, BA                                                             numerous speaker’s bureaus but not for the past 6 years.
               Yusuke Tsugawa, MD, MPH, PhD                                                    1. Yeh JS, Franklin JM, Avorn J, Landon J, Kesselheim AS. Association of Industry
               Ashish K. Jha, MD, MPH                                                          Payments to Physicians With the Prescribing of Brand-name Statins in
                                                                                               Massachusetts. JAMA Intern Med. 2016;176(6):763-768.
               Author Affiliations: Harvard Medical School, Boston, Massachusetts (Wang);
               Harvard School of Public Health, Cambridge, Massachusetts (Tsugawa, Jha).       To the Editor The evidence in the study in a recent issue of
               Corresponding Author: Ashish K. Jha, MD, MPH, Department of Health Policy       JAMA Internal Medicine by Yeh et al1 does not establish the
               and Management, Harvard School of Public Health, 42 Church St, Cambridge,
                                                                                               conclusion about the association between industry pay-
               MA 02138 (ajha@hsph.harvard.edu).
                                                                                               ments to physicians and the prescribing of brand-name
               1. Wang DE, Tsugawa Y, Figueroa JF, Jha AK. Association between the Centers
               for Medicare and Medicaid Services hospital star rating and patient outcomes.   statins. Atorvastatin (Lipitor; Pfizer) was the main brand name
               JAMA Intern Med. 2016;176(6):848-850.                                           drug in the 2011 database used for the study. Pfizer’s patent
               2. Centers for Medicare and Medicaid Services. HCAHPS: Patients’ Perspectives   on atorvastatin expired at the end of November 2011.2 The data
               of Care Survey. 2014. https://www.cms.gov/Medicare/Quality-Initiatives          appears to have a huge gap with Lipitor at 286 630 claims com-
               -Patient-Assessment-instruments/HospitalQualityInits/HospitalHCAHPS.html.
                                                                                               pared with only 242 generic atorvastatin claims.1 This creates
               Accessed July 24, 2016.
                                                                                               the impression that most clinicians would choose the brand
               3. Greaves F, Jha AK. Quality and the curate’s egg. BMJ Qual Saf. 2014;23(7):
               525-527. http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db          name drug over the generic equivalent. However, generic ator-
               =PubMed&list_uids=24925576&dopt=Abstract                                        vastatin was available for just 1 month. Following patent ex-
                                                                                               piration, Lipitor was actually cheaper during 2011 than its
                                                                                               generic equivalent.2
               Payments to Physicians, Prescribing Rates,                                           Physicians might choose atorvastatin over other statins,
               and More Appropriate Conclusions                                                as studies have shown it may be superior in the settings of myo-
               To the Editor In a study in a recent issue of JAMA Internal                     cardial infarction and cerebrovascular events and for overall
               Medicine, Yeh et al1 draw a broad conclusion that there is a posi-              lipid reduction.3-5 Since Yeh et al1 used a claims database, they
               tive linear relationship between pharmaceutical industry pay-                   had no information on why clinicians chose a particular statin
               ments to physicians and higher rates of prescribing brand name                  and not another. The frequent use of atorvastatin in 2011 could
               statins. The authors, however, acknowledge that there is no such                be based on the studies indicating increased efficacy over other
               relationship over the range of $0 to $2000 per physician during                 available statins.
               the study period. The article does not include the number of phy-                    It may not have been possible for Yeh et al1 to answer the
               sicians in this group, but because the median payment for the                   key question they set out to answer as generic atorvastatin was
               entire sample of physicians was $268, this range clearly repre-                 not available for most of 2011, and, thus, the claim “but equally
               sents the vast majority of the 899 physicians. Thus, the conclu-                effective generics” was not appropriate.1 Although I agree that
               sion by Yeh et al only applies to a small minority of the physicians            industry payments can bias physician prescribing, the data do
               in the study and is incorrect for the majority of the physicians.               not support their conclusion. It would be helpful to reassess
                    Inspection of Figure 1 in the report by Yeh et al1 reveals 26              the 2011 data without atorvastatin.
               identifiable physicians who received payments ranging from
               approximately $20 000 to $470 000. This 3% of physicians ac-                    Joseph D. Feuerstein, MD
               counts for the positive linear relationship. The authors do not
               state an estimate of variation, but from inspection of Figure                   Author Affiliation: Division of Gastroenterology, Beth Israel Deaconess Medical
               1, this relationship is weak. Further inspection of Figure 1 sug-               Center, Harvard Medical School, Boston, Massachusetts.
               gests a steep negative relationship between the variables in the                Corresponding Author: Joseph D. Feuerstein, MD, Division of
                                                                                               Gastroenterology, Beth Israel Deaconess Medical Center, Harvard Medical
               payment range from $0 to approximately $20 000. Even if the
                                                                                               School, 110 Francis St, 8E Gastroenterology, Boston, MA 02215
               stated linear relationship were true in the range of $2000 to                   (jfeuerst@bidmc.harvard.edu).
               $20 000, it would still only account for an increase in brand-                  Conflict of Interest Disclosures: None reported.
               name statin prescribing of 1.8% over this range.                                1. Yeh JS, Franklin JM, Avorn J, Landon J, Kesselheim AS. Association of Industry
                    More appropriate conclusions from these data include that                  Payments to Physicians With the Prescribing of Brand-name Statins in
               there is no relationship between pharmaceutical industry pay-                   Massachusetts. JAMA Intern Med. 2016;176(6):763-768.
               ments to physicians and brand-name prescribing for pay-                         2. Josh S. Lipitor Already Cheaper after Patent Expiration. 2011; http://business
               ments up to $2000 per physician per year; and for payments                      .time.com/2011/12/01/lipitor-patent-expiration-wont-mean-cheaper-generics
                                                                                               -yet/. Accessed June 30, 2016.
               above approximately $20 000 per physician per year, there is
                                                                                               3. Amarenco P, Bogousslavsky J, Callahan A III, et al; Stroke Prevention by
               a weak positive relationship.                                                   Aggressive Reduction in Cholesterol Levels (SPARCL) Investigators. High-dose
                                                                                               atorvastatin after stroke or transient ischemic attack. N Engl J Med. 2006;355
               Timothy C. Fagan, MD, FACP                                                      (6):549-559.
                                                                                               4. LaRosa JC, Grundy SM, Waters DD, et al; Treating to New Targets (TNT)
               Author Affiliation: Department of Internal Medicine, University of Arizona,     Investigators. Intensive lipid lowering with atorvastatin in patients with stable
               Tucson.                                                                         coronary disease. N Engl J Med. 2005;352(14):1425-1435.


        1576   JAMA Internal Medicine October 2016 Volume 176, Number 10 (Reprinted)                                                                  jamainternalmedicine.com

                                                          Copyright 2016 American Medical Association. All rights reserved.


Downloaded From: http://archinte.jamanetwork.com/ by a Harvard University User on 10/04/2016
                          Case 1:16-cr-10343-ADB Document 1064-4 Filed 12/18/19 Page 11 of 11
                                                                                                                                                                             Letters



                  5. Murphy SA, Cannon CP, Wiviott SD, McCabe CH, Braunwald E. Reduction in            spending [published online June 27, 2016]. JAMA Intern Med. doi:10.1001
                  recurrent cardiovascular events with intensive lipid-lowering statin therapy         /jamainternmed.2016.3384.
                  compared with moderate lipid-lowering statin therapy after acute coronary            4. Kaiser C. Senators probe efforts to beat back generic Lipitor. MedPage
                  syndromes from the PROVE IT-TIMI 22 (Pravastatin or Atorvastatin Evaluation          Today. Published December 1, 2011. http://www.medpagetoday.com/cardiology
                  and Infection Therapy-Thrombolysis In Myocardial Infarction 22) trial. J Am Coll     /dyslipidemia/29972. Accessed August 12, 2016.
                  Cardiol. 2009;54(25):2358-2362.
                                                                                                       5. Ornstein C, Jones RG, Tigas M. Now there’s proof: docs who get company
                                                                                                       cash tend to prescribe more brand-name meds. https://www.propublica.org
                                                                                                       /article/doctors-who-take-company-cash-tend-to-prescribe-more-brand-name
                  In Reply From examining our Figure 1,1 Dr Fagan incorrectly in-
                                                                                                       -drugs. Accessed August 12, 2016.
                  fers a steep negative relationship between payment amounts
                                                                                                       6. DeJong C, Aguilar T, Tseng CW, Lin GA, Boscardin WJ, Dudley RA.
                  in the $0 to $20 000 payment range and branded statin pre-                           Pharmaceutical Industry-Sponsored Meals and Physician Prescribing Patterns
                  scribing. In fact, the relationship is flat, with 0.03% additional                   for Medicare Beneficiaries. JAMA Intern Med. 2016;176(8):1114-1110.
                  brand-name prescribing for every $1000 received (95% CI, −0.31
                  to 0.37; P = .86). Dr Fagan arrives at the same conclusion we
                  originally expressed: that the positive association between pub-                     American Society of Anesthesiologist Classification—
                  licly reported financial ties to the pharmaceutical industry and                     Higher Incentives for Higher Scores
                                                                                                       To the Editor I read with interest the research letter by Nie et al
                  higher brand-name statin prescribing was driven by physi-
                                                                                                       in a recent issue of JAMA Internal Medicine on upcoding of
                  cians receiving the largest payments. Despite Dr Fagan’s mini-
                                                                                                       American Society of Anesthesiologists (ASA) classification dur-
                  mization of this finding, we believe it is important, since pre-
                                                                                                       ing endoscopy.1 This has long been a closed-door talk not de-
                  scribing a brand-name statin instead of an equally effective
                                                                                                       scribed before. Liu et al reported that between 2003 and 2009,
                  generic can lead to worse cardiovascular outcomes.2
                       We agree with Dr Feuerstein that high-potency statins can                       the proportion of endoscopic procedures using anesthesia
                  offer benefits to certain patients, such as those with known ath-                    services more than doubled.2 They estimated that more than
                                                                                                       two-thirds of the patients were low risk. The gastroenterol-
                  erosclerotic cardiovascular disease, but it seems unlikely that
                                                                                                       ogy professional societies do not recommend routine assis-
                  these patients would be far more prevalent among the prescrib-
                                                                                                       tance of anesthesiologist during endoscopic procedures for low-
                  ers who received more than $20 000 in 2011. We do not agree that
                                                                                                       risk patients. A few third-party payors responded by limiting
                  minimal prescribing of generic atorvastatin (Lipitor; Pfizer) in
                                                                                                       reimbursements to only high-risk patients, with one of the cri-
                  December 2011 suggests that physicians preferred the brand-
                                                                                                       teria of high-risk patients being an ASA score of III or higher.
                  name version. In fact, prices for patients did not change because
                                                                                                       Nie et al show that following this guideline more patients were
                  only 1 generic was sold during that period3 and because Pfizer
                  sought to limit generic prescribing by negotiating deals with in-                    assigned a higher ASA score and speculate that this is driven
                  surance companies about formulary tier placement of Lipitor.4                        by financial incentives.1
                       Our findings match other recent studies5,6 showing phar-                             This issue should not be a surprise. This was predicted
                  maceutical manufacturers’ payments are associated with phy-                          years back and we have watched it unfold. The ASA classifi-
                                                                                                       cation was developed in 1941 for collection and tabulation of
                  sicians’ prescribing practices. Now, the profession should con-
                  sider whether and how these relationships should be better                           statistical data in anesthesia.3 It was not intended to measure
                                                                                                       specific anesthetic or surgical risk but got adapted as a preop-
                  managed to minimize negative patient outcomes, such as by
                                                                                                       erative risk assessment tool without any tests of reliability or
                  determining the appropriate limits of physicians’ personal
                                                                                                       validity. Multiple studies have shown that ASA scores have poor
                  financial relationships with industry.
                                                                                                       inter-rater reliability. In fact, in surveys where anesthesiolo-
                                                                                                       gists assigned ASA scores to clinical scenarios, the scores could
                  James Song-Jeng Yeh, MD, MPH
                                                                                                       range from ASA 1 to ASA 5. These studies cautioned against
                  Jessica M. Franklin, PhD
                                                                                                       using ASA classification to design policies or reimbursements.4
                  Aaron S. Kesselheim, MD, JD, MPH
                                                                                                       This has largely been ignored as vested interests usurped
                  Author Affiliations: Program On Regulation, Therapeutics, And Law (PORTAL),          evidence.
                  Division of Pharmacoepidemiology and Pharmacoeconomics, Department of                     While the ASA classification is an imperfect system, there
                  Medicine, Brigham and Women’s Hospital and Harvard Medical School, Boston,
                                                                                                       is currently no better system. Introducing more complex sys-
                  Massachusetts.
                                                                                                       tems to assess patients is not the answer because it would add
                  Corresponding Author: James Song-Jeng Yeh, MD, MPH, Program On
                                                                                                       to the overburden of documentation that already plagues our
                  Regulation, Therapeutics, And Law (PORTAL), Division of
                  Pharmacoepidemiology and Pharmacoeconomics, Department of Medicine,                  system. The ASA classification can be made more objective by
                  Brigham and Women’s Hospital and Harvard Medical School, 1620 Tremont St,            introducing examples of common scenarios. The original ASA
                  Ste 3030, Boston, MA 02120 (jsyeh@partners.org).                                     classification included 5 to 10 example patient scenarios for
                  Conflict of Interest Disclosures: None reported.                                     each class in an attempt to encourage uniformity between
                  1. Yeh JS, Franklin JM, Avorn J, Landon J, Kesselheim AS. Association of Industry    health care providers. But these examples were removed in a
                  Payments to Physicians With the Prescribing of Brand-name Statins in                 proposed revision to the ASA classification in 1961. The ASA
                  Massachusetts. JAMA Intern Med. 2016;176(6):763-768.
                                                                                                       classification by nature will always be a subjective classifica-
                  2. Gagne JJ, Choudhry NK, Kesselheim AS, et al. Comparative effectiveness of
                                                                                                       tion dependent on physician’s judgment. A potential solu-
                  generic and brand-name statins on patient outcomes: a cohort study. Ann Intern
                  Med. 2014;161(6):400-407.                                                            tion to resolve conflicts of interest is bundled pricing—a fixed
                  3. Luo J, Seeger JD, Donneyong M, Gagne JJ, Avorn J, Kesselheim AS. Effect of        payment for endoscopic procedures that includes payment for
                  generic competition on atorvastatin prescribing and patients’ out-of-pocket          sedation.5 Physicians would then have an incentive to use

                  jamainternalmedicine.com                                                            (Reprinted) JAMA Internal Medicine October 2016 Volume 176, Number 10            1577

                                                          Copyright 2016 American Medical Association. All rights reserved.


Downloaded From: http://archinte.jamanetwork.com/ by a Harvard University User on 10/04/2016
